ORDER

This Court having considered the verified Petition To Terminate Suspension of Richard Paul Brown and To Reinstate Him as a Member of the Bar of This Court, and any response of Bar Counsel, it is this 8th day of December, 1999,
ORDERED, that the suspension of Richard Paul Brown from the practice of law be and it hereby is terminated, and it is further
ORDERED, that Richard Paul Brown is hereby reinstated to the practice of law in this State and the Clerk of the Court of Appeals shall replace the name of Richard Paul Brown upon the Register of Attorneys entitled to practice in this Court.